DETAILED ACTION
	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
The claims listed below are objected to because of the following informalities:  
In Claim 1, line 6, change “the lower portion of the housing” to 				              -- a lower portion of the housing --
In Claim 3, change “the second power source comprising” to -- wherein the second power source comprises -- and insert -- a -- in between “by” and “remote” in line 2
In Claim 6, change “The heating system of claim 1, comprising the selectively removable rechargeable battery, the battery comprising a lithium battery” to -- The heating system of claim 1, wherein the selectively removable rechargeable battery comprises a lithium battery --
In Claim 15, change “the interior chamber” to -- the internal chamber --
In Claim 18, change “The heating system of Claim 16” to -- The heater of Claim 16 --
In Claim 19, change “The heating system of Claim 18” to -- The heater of Claim 18 --
In Claim 20, line 6, change “the lower portion of the housing” to 				              -- a lower portion of the housing --
In Claim 20, line 18, add a semicolon at the end of the line 
In Claim 20, the third to last line, change “by remote source” to -- by a remote source -- 
Appropriate correction is required.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a battery coupling component configured to selectively couple and uncouple with a rechargeable battery” (Claim 16)
“a remote electricity coupling component for electrically coupling with a remote AC electrical power source” (Claim 16)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding “a battery coupling component configured to selectively couple and uncouple with a rechargeable battery” (from Claim 16): The specification fails to disclose what structure the claimed “component” comprises or does not comprise and it is consequently unclear what structure constitutes the claimed battery coupling component (as is presented below in the 112(b) rejection for Claim 16). For the purpose of expediting prosecution, “a battery coupling component configured to selectively couple and uncouple with a rechargeable battery” will be interpreted as any component that is capable of selectively coupling and uncoupling with a rechargeable battery. 
Regarding “a remote electricity coupling component for electrically coupling with a remote AC electrical power source” (from Claim 16): The specification fails to disclose what structure the claimed “component” comprises or does not comprise and it is consequently unclear what structure constitutes the claimed remote electricity coupling component (as is presented below in the 112(b) rejection for Claim 16). For the purpose of expediting prosecution, “a remote electricity coupling component for electrically coupling with a remote AC electrical power source” will be interpreted as any component that is capable of electrically coupling with a remote AC electrical power source. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation “a control unit, at least a portion of which is disposed in the internal chamber, which selectively supplies electrical power from a power supply to control at least a portion of the heater” which is considered indefinite because there is insufficient antecedent basis for “the heater” in the claim. Note that no heater has been established within the claim and that more than one heater or heating element could be present - it is unclear if “the heater” is referring to a gas heater, to an auxiliary heater, to the heating system as whole or to something else altogether. The metes and bounds of the claim are consequently unclear. 
	Claims 2-15 are rejected due to their dependency on Claim 1. 
	Claims 7 and 9 each recite the limitation “the heater” which is considered indefinite because there is insufficient antecedent basis for “the heater” in each claim. Note that no heater has been established within either claim and that more than one heater or heating element could be present - it is unclear if “the heater” is referring to a gas heater, to an auxiliary heater, to the heating system as whole or to something else altogether. The metes and bounds of each of Claims 7 and 9 are consequently unclear.
	Claim 11 recites the limitation “coupled with the fluid inlet through the support” which is considered indefinite because there is insufficient antecedent basis for “the fluid inlet” in the claim. Note that no fluid inlet has been established within the claim and that more than one fluid inlet could be present - it is unclear if “the fluid inlet” is referring to an oxidant inlet, to a fuel inlet or to something else altogether. The metes and bounds of the claim are consequently unclear.
	Claim 16 recites the limitation “a battery coupling component configured to selectively couple and uncouple with a rechargeable battery” which has invoked 112(f) (as presented above in this Office Action). However, the specification fails to disclose what structure the claimed “component” comprises or does not comprise and it is consequently unclear what structure constitutes the claimed battery coupling component. 
	Furthermore, Claim 16 recites the limitation “a remote electricity coupling component for electrically coupling with a remote AC electrical power source” which has invoked 112(f) (as presented above in this Office Action). However, the specification fails to disclose what structure the claimed “component” comprises or does not comprise and it is consequently unclear what structure constitutes the claimed remote electricity coupling component. The metes and bounds of Claim 16 are consequently unclear. 
	Claims 17-19 are rejected due to their dependency on Claim 16.
	Claim 20 recites the limitation “coupled with the fluid inlet through the support” which is considered indefinite because there is insufficient antecedent basis for “the fluid inlet” in the claim. Note that no fluid inlet has been established within the claim and that more than one fluid inlet could be present - it is unclear if “the fluid inlet” is referring to an oxidant inlet, to a fuel inlet or to something else altogether. 
	Furthermore, Claim 20 recites the limitation “a control unit, at least a portion of which is disposed in the internal chamber, which selectively supplies electrical power from a power supply to control at least a portion of the heater” which is considered indefinite because there is insufficient antecedent basis for “the heater” in the claim. Note that no heater has been established within the claim and that more than one heater or heating element could be present - it is unclear if “the heater” is referring to a gas heater, to an auxiliary heater, to the heating system as whole or to something else altogether. The metes and bounds of the claim are consequently unclear. 

Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 8-13 and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaftner et al. (US 4,443,187) (hereinafter “Shaftner”) in view of Peterson (DE 1982180 A1) (see attached original document and translation for reference).  
	Regarding Claim 1, to the extent that Claim 1 is understood in light of the 112(b) rejection set forth in this Office Action, Shaftner teaches of a forced air heating system (Fig. 1), comprising: 
	a housing (50) comprising an elongated tubular shell (tubular shell formed by outer surface (52)) (see at least Col. 5 lines 1-5 and Fig. 1); 
	a combustion region (76) disposed within the housing (see at least Col. 5 lines 37-42 and Figs. 3-5);
	a fuel inlet (77) fluidly coupled with the combustion region, the fuel inlet configured to fluidly couple with an external fuel tank (10) (see at least Col. 3 lines 47-52, Col. 6 lines 30-40 and Figs. 3-5); 
	a support (support formed by elements 30, 32, 38 and 40 that form chamber 39) engaged with a lower portion of the housing proximate the combustion region (as is shown in Figs. 1-3), the support comprising an internal chamber (39) (see at least Col. 4 lines 47-57 and Figs. 1-3 and 5); and
	a control unit (140) (see at least Col. 11 lines 34-68 and Figs. 2, 3, 5 and 8 and note that a “control unit” is being interpreted as a controller such as an electronic controller and that element (140) is exactly that), at least a portion of which is disposed in the internal chamber (39) (as is shown in Figs. 2, 3 and 5), which selectively supplies electrical power from a power supply (element (144) which supplies electrical power from element (146) to control unit (140)) (see at least Col. 12 lines 16-38 and Figs. 1, 5 and 8) to control at least a portion of the heating system (such as starting operations of the heating system that involve electrical igniter (124)) (see at least Col. 11 line 66 - Col. 12 line 38 and Figs. 3, 5 and 8). 
	Shaftner fails to explicitly teach of a first power source electrically coupled with the power supply that electrically couples with a selectively removable rechargeable battery. However, such configuration is known in the art. 
	Peterson discloses a relatable hot air blower system (Fig. 1) that comprises a first power source (“built-in or separate charging device”) (see at least [0006] and [0008]) electrically coupled with a power supply (15) that electrically couples with a selectively removable rechargeable battery (16) (see at least [0008] and Fig. 1). Peterson teaches that such arrangement is advantageous because it enables the system to operate independently without a connection to a fixed power supply (see at least [0003]-[0006], [0008] and Fig. 1).
	Thus, it would have been obvious to one of ordinary skill in the art before the invention to have modified the system taught by Shaftner by electrically coupling a first power source to the power supply that electrically couples with a selectively removable rechargeable battery based on the teachings of Peterson. Doing so would have enabled the system to operate independently without a connection to a fixed power supply. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 2, Shaftner also teaches of a second power source (“power cord 150”) electrically coupling with a remote power source (the remote source of electric “power” that connects with element (150)) (see at least Col. 12 lines 16-30 and Figs. 1-3 and 8).

	Regarding Claim 8, Shaftner also teaches of a fuel line (98) to fluidly couple the external fuel tank (10) with the fuel inlet wherein the fuel tank comprises a pressurized fuel (“fuel”) used for combustion in the combustion region (see at least Col. 6 lines 30-40 and Figs. 3-5) but is silent regarding the exact type of fuel. Peterson also teaches of using a pressurized fuel in the form of a pressurized hydrocarbon fuel (“LPG bottle”) and teaches that such a fuel is sufficient to sustain combustion and provide heating energy (see at least [0003]). Thus, it would have been further obvious to one of ordinary skill in the art to have used pressurized hydrocarbon fuel in the system of Shaftner as taught by Peterson. Such a fuel would have sufficiently sustained combustion. Thus, the combination of Shaftner and Peterson would accordingly employ a fuel tank comprising “a pressurized hydrocarbon fuel” as claimed. 

	Regarding Claim 9, to the extent that Claim 9 is understood in light of the 112(b) rejections set forth in this Office Action, Shaftner also teaches of a fuel tank (10) fixedly engaged to the system but is silent regarding the exact type of fuel used. Peterson also teaches of a fuel tank (“LPG bottle”) fixedly engaged to the system that holds liquid fuel oil product (“LPG”) that sufficiently sustains combustion in the combustion region to provide heating energy (see at least [0003]). Thus, it would have been further obvious to one of ordinary skill in the art to have used liquid fuel oil product in the system of Shaftner as taught by Peterson. Such a fuel would have sufficiently sustained combustion. Thus, the combination of Shaftner and Peterson would accordingly employ a fuel tank fixedly engaged to the system that holds liquid fuel oil product as claimed. 

	Regarding Claim 10, Shaftner also teaches of a motorized fan assembly (80) disposed in the housing that is electrically coupled with the control unit (see at least Col. 5 lines 37-54, Col. 9 lines 61-66 and Figs. 2-5 and 8). 

	Regarding Claim 11, to the extent that Claim 11 is understood in light of the 112(b) rejections set forth in this Office Action, Shaftner also teaches of a fuel nozzle (94) disposed in the combustion region and fluidly coupled with a fluid inlet (fluid inlet of fuel conduit (98) that connects to fuel tank (10)) through the support (since fuel conduit (98) passes through the support to connect tank (10) to nozzle (94)) (see at least Col. 6 lines 30-40 and Figs. 3-5). 

	Regarding Claim 12, Shaftner also teaches of an igniter (124) disposed in the combustion region for igniting fuel expelled from the fuel nozzle (see at least Col. 8 lines 20-28 and Figs. 3-5 and 8). 

	Regarding Claim 13, Shaftner also teaches of a heater controller (148) comprising a panel (outer panel of element (30) on which element (152) is disposed) disposed on the support (as is shown in Figs. 2, 3 and 5), and coupled with the control unit (140) for selective operation of the heater (via element (152) - see at least Col. 11 lines 53-65 and Figs. 2, 3 and 5).

	Regarding Claim 15, Peterson also teaches that the selectively removable rechargeable battery (16) may be electrically coupled with the first power source (“built-in or separate charging device”) outside of the interior chamber (as is the case when the charging device is “separate” from the system as opposed to built-in) (see at least [0006], [0008] and Fig. 1).

	Regarding Claim 16, to the extent that Claim 16 is understood in light of the 112(b) rejection set forth in this Office Action, Shaftner teaches of a forced-air heater (Fig. 1), comprising: 
	an upper housing (50) comprising a tubular shaped cylinder (tubular shaped cylinder formed by outer surface (52)) (see at least Col. 5 lines 1-5 and Fig. 1) comprising a combustion region (70) disposed therein (see at least Col. 5 lines 37-42 and Figs. 3-5);
	a combustion chamber (76) disposed within the combustion region (70), the combustion chamber operably a site of combustion of fuel (see at least Col. 5 lines 37-42 and Figs. 3-5);
	a fuel inlet (77) fluidly coupled with the combustion chamber, the fuel inlet operably coupling with a fuel tank (10) to provide fuel to the combustion chamber (see at least Col. 3 lines 47-52, Col. 6 lines 30-40 and Figs. 3-5);  
	a lower housing (housing formed by elements 30, 32, 38 and 40 that form chamber 39) comprising an interior chamber (39), the lower housing operably disposed beneath and adjacent to the upper housing (as is shown in Figs. 1-3 - see at least Col. 4 lines 47-57 and Figs. 1-3 and 5); 
	a control unit (140) (see at least Col. 11 lines 34-68 and Figs. 2, 3, 5 and 8 and note that a “control unit” is being interpreted as a controller such as an electronic controller and that element (140) is exactly that) disposed in the interior chamber (as is shown in Figs. 2, 3 and 5) to selectively control at least a portion of the heater (such as starting operations of the heater that involve electrical igniter (124)) (see at least Col. 11 line 66 - Col. 12 line 38 and Figs. 3, 5 and 8); and
	an electrical conductor (“power cord 150”) that electrically couples the control unit (140) to a power supply (the remote source of electric “power” that connects with element (150)), at least a portion of the electrical conductor disposed in the interior chamber (39) (as is shown in Figs. 2, 3 and 8), wherein the power supply supplies electrical power to one or more of the control unit (140), and a motorized fan assembly (80) (see at least Col. 5 lines 48-54, Col. 12 lines 16-30 and Figs. 1-3 and 8).
	Shaftner fails to explicitly teach that the power supply comprises one or more of: a first power source comprising a battery coupling component configured to selectively couple and uncouple with a rechargeable battery; and a second power source comprising a rectifier for converting alternating current (AC) electrical power to direct current (DC) electrical power, and a remote electricity coupling component for electrically coupling with a remote AC electrical power source. 
	Peterson discloses a relatable hot air blower system (Fig. 1) that comprises a first power source in the form of a battery charging device (“built-in or separate charging device”) (see at least [0006] and [0008]) that comprises a battery coupling component (the portion of the charger that couples with the battery to charge the battery) that is configured to selectively couple and uncouple with a rechargeable battery (16) of the system (as is the case when the battery (16) is being charged - see at least [0006], [0008] and Fig. 1). Peterson teaches that such arrangement is advantageous because it enables the system to operate independently without a connection to a fixed power supply (see at least [0003]-[0006], [0008] and Fig. 1).
	Thus, it would have been obvious to one of ordinary skill in the art before the invention to have modified the system taught by Shaftner by implementing a first power source in the form of a battery charger into the heater taught by Shaftner that comprises a battery coupling component that is configured to selectively couple and uncouple with a rechargeable battery of the heater as is taught by Peterson. Doing so would have enabled the heater to operate independently without a connection to a fixed power supply. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 17, Shaftner also teaches of a fuel tank (10) fixedly engaged to the system but is silent regarding the exact type of fuel used. Peterson also teaches of a fuel tank (“LPG bottle”) fixedly engaged to the system that holds liquid fuel oil product (“LPG”) that sufficiently sustains combustion in the combustion region to provide heating energy (see at least [0003]). Thus, it would have been further obvious to one of ordinary skill in the art to have used liquid fuel oil product in the heater of Shaftner as taught by Peterson. Such a fuel would have sufficiently sustained combustion. Thus, the combination of Shaftner and Peterson would accordingly employ a fuel tank fixedly engaged to the heater that holds liquid fuel oil product for combustion in the combustion region as claimed.

Claims 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaftner and Peterson further in view of Schroder et al. (US 2004/0134200 A1) (hereinafter “Schroder”).   
	Regarding Claim 3, Shaftner and Peterson teach the heating system of Claim 2 (see the rejection for Claim 2) but are silent regarding the exact type of electrical power input and accordingly fail to explicitly teach that the second power source comprises an alternating current (AC) electrical power source supplied by a remote source of AC electrical power coupled with the second power source. However, such configuration is well known in the art. 
	Schroder discloses a relatable heating system (Fig. 8) that may be used for heating or cooling (see Fig. 1 and Abstract). The system comprises a second power source (“power cord and plug 58”) (see [0073] and Figs. 8, 9), that is second to a thermogenerated power source, that comprises an alternating current (AC) electrical power source (AC electric power supplied from “utility grid 174”) supplied by a remote source of AC electrical power (“utility grid 174”) that is coupled with the second power source (see at least [0099] and Figs. 8, 22). Schroder also teaches of a rectifier (175) electrically coupled with the second power source for converting AC electrical power to direct current (DC) electrical power such that the components of the system can be ran with the converted DC electrical power as opposed to AC electrical power (see at least [0099]). 
	Thus, it would have been obvious to one of ordinary skill in the art before the invention to have further modified the combined system of Shaftner and Peterson by configuring the existing second power source to comprise an alternating current (AC) electrical power source supplied by a remote source of AC electrical power that is coupled with the second power source as taught by Schroder and to have electrically coupled a rectifier with the second power source for converting AC electrical power to direct current (DC) electrical power as is also taught by Schroder. Doing so would have enabled components of the system to be ran with converted DC electrical power as opposed to AC electrical power. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 4, Schroder also teaches of a rectifier (175) electrically coupled with the second power source for converting AC electrical power to direct current (DC) electrical power (see at least [0099], Fig. 22 and the rejection for Claim 3 above).

	Regarding Claim 5, Schroder also teaches of an electrical plug (the plug at the end of cord (58) as is shown in Figs. 8 and 9) for coupling with the remote source of AC electrical power (see at least [0099], Figs. 8, 9 and 22 and the rejection for Claim 3 above). Moreover, note that Shaftner also teaches of a plug (the plug at the end of cord (150) as is shown in Fig. 1) - thus the combination of Shaftner, Peterson and Schroder would necessarily comprise an electrical plug for coupling with the remote source of AC electrical power as claimed. 

Claims 6, 7, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaftner and Peterson further in view of Wariishi et al. (US 2003/0198870 A1) (hereinafter “Wariishi”). 
	Regarding Claim 6, Shaftner and Peterson teach the heating system of Claim 1 (see the rejection for Claim 1) wherein Peterson teaches of a selectively removable rechargeable battery (16) (see [0008], Fig. 1 and the rejection for Claim 1 above). However, Peterson (and Shaftner) is silent regarding the composition of the battery and consequently fails to explicitly teach that the battery comprises a lithium battery. However, such a configuration is well known in the art. 
	Wariishi discloses a relatable selectively removable rechargeable battery device (Fig. 1), that may be used in any apparatus or system, that comprises a lithium battery (“lithium secondary battery”) (see [0242]). Wariishi teaches that lithium batteries are advantageous because, inter alia, they have “excellent durability” and improved cycle stability without deteriorating capacity (see at least [00242]). 
	Thus, it would have been obvious to one of ordinary skill in the art before the invention to have further modified the combined system of Shaftner and Peterson by configuring the existing selectively removable rechargeable battery to comprise a lithium battery as taught by Wariishi. Doing so would have enhanced the durability and cycle stability of the existing battery which would have in turn enhanced performance of the system. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 7, to the extent that Claim 7 is understood in light of the 112(b) rejections set forth in this Office Action, Peterson also teaches of a recharging unit (“charger”) (see at least [0006] and [0008]) that recharges the selectably removable battery (16) separately from the system (as is the case when the charger is “set up separately” and the battery is exchangeable - see at least [0008] and Fig. 1). 

Regarding Claim 18, Shaftner and Peterson teach the heater of Claim 16 (see the rejection for Claim 16) wherein Peterson teaches of a selectively removable rechargeable battery (16) (see [0008], Fig. 1 and the rejection for Claim 1 above). However, Peterson (and Shaftner) is silent regarding the composition of the battery and consequently fails to explicitly teach that the battery comprises a lithium battery. However, such a configuration is well known in the art. 
	Wariishi discloses a relatable selectively removable rechargeable battery device (Fig. 1), that may be used in any apparatus or system, that comprises a lithium battery (“lithium secondary battery”) (see [0242]). Wariishi teaches that lithium batteries are advantageous because, inter alia, they have “excellent durability” and improved cycle stability without deteriorating capacity (see at least [00242]). 
	Thus, it would have been obvious to one of ordinary skill in the art before the invention to have further modified the combined heater of Shaftner and Peterson by configuring the existing selectively removable rechargeable battery to comprise a lithium battery as taught by Wariishi. Doing so would have enhanced the durability and cycle stability of the existing battery which would have in turn enhanced performance of the heater. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 19, Peterson also teaches of a recharging unit (“charger”) (see at least [0006] and [0008]) that recharges the selectably removable battery (16) separately from the heater (as is the case when the charger is “set up separately” and the battery is exchangeable - see at least [0008] and Fig. 1).  

Claims 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaftner and Peterson further in view of Vandrak et al. (US 2004/0106080 A1) (hereinafter “Vandrak”). 
	Regarding Claim 14, Shaftner and Peterson teach the heating system of Claim 13 (see the rejection for Claim 13) and Shaftner also teaches of an ignition control (152) for activating an ignitor (124) (see at least Col. 8 lines 20-23, Col. 11 lines 57-65 and Figs. 3-5 and 8). Shaftner and Peterson fail to additionally teach of a temperature control interface for selectively controlling a supply of fuel to the combustion region. However, such configuration is well known in the art 
	Vandrak discloses a relatable gas fired portable heater system (see Figs. 1, 4 and Abstract). Vandrak teaches of disposing a temperature control interface in the form of an adjustment dial (20) for selectively controlling a supply of fuel to a combustion region (region to the left of element (70) with respect to Fig. 2) of the heater system (see at least [0041], [0049]-[0050] and Figs. 1, 2 and 4). Vandrak teaches that such a temperature control interface is advantageous because it provides means for controlling temperature of the heater system (see at least [0041] and Fig. 4). 
	Thus, it would have been obvious to one of ordinary skill in the art before the invention to have further modified the combined system of Shaftner and Peterson by implementing a temperature control interface into the system for selectively controlling a supply of fuel to the combustion region as taught by Vandrak. Doing so would have provided means for controlling temperature of the system. Note that such modification would have necessarily resulted in the invention as claimed. 

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaftner in view of Vandrak, Peterson and Schroder.   
Regarding Claim 20, to the extent that Claim 20 is understood in light of the 112(b) rejection set forth in this Office Action, Shaftner teaches of a forced air heating system (Fig. 1), comprising: 
	a housing (50) comprising an elongated tubular shell (tubular shell formed by outer surface (52)) (see at least Col. 5 lines 1-5 and Fig. 1); 
	a combustion region (76) disposed within the housing (see at least Col. 5 lines 37-42 and Figs. 3-5);
	a fuel inlet (77) fluidly coupled with the combustion region, the fuel inlet configured to fluidly couple with an external fuel tank (10) (see at least Col. 3 lines 47-52, Col. 6 lines 30-40 and Figs. 3-5); 
	a support (support formed by elements 30, 32, 38 and 40 that form chamber 39) engaged with a lower portion of the housing proximate the combustion region (as is shown in Figs. 1-3), the support comprising an internal chamber (39) (see at least Col. 4 lines 47-57 and Figs. 1-3 and 5); 
a fuel nozzle (94) disposed in the combustion region and fluidly coupled with a fluid inlet (fluid inlet of fuel conduit (98) that connects to fuel tank (10)) through the support (since fuel conduit (98) passes through the support to connect tank (10) to nozzle (94)) (see at least Col. 6 lines 30-40 and Figs. 3-5);
an igniter (124) disposed in the combustion region for igniting fuel expelled from the fuel nozzle (see at least Col. 8 lines 20-28 and Figs. 3-5 and 8);
	a control unit (140) (see at least Col. 11 lines 34-68 and Figs. 2, 3, 5 and 8 and note that a “control unit” is being interpreted as a controller such as an electronic controller and that element (140) is exactly that), at least a portion of which is disposed in the internal chamber (39) (as is shown in Figs. 2, 3 and 5), which selectively supplies electrical power from a power supply (element (144) which supplies electrical power from element (146) to control unit (140)) (see at least Col. 12 lines 16-38 and Figs. 1, 5 and 8) to control at least a portion of the heating system (such as starting operations of the heating system that involve electrical igniter (124)) (see at least Col. 11 line 66 - Col. 12 line 38 and Figs. 3, 5 and 8);
a motorized fan assembly (80) disposed in the housing that is electrically coupled with the control unit (see at least Col. 5 lines 37-54, Col. 9 lines 61-66 and Figs. 2-5 and 8); 
a second power source (“power cord 150”) electrically coupling with a remote power source (the remote source of electric “power” that connects with element (150)) (see at least Col. 12 lines 16-30 and Figs. 1-3 and 8); and
an ignition control (152) for activating an ignitor (124) (see at least Col. 8 lines 20-23, Col. 11 lines 57-65 and Figs. 3-5 and 8).
Shaftner fails to explicitly teach of a temperature control interface for selectively controlling a supply of fuel to the combustion region. However, such configuration is well known in the art 
	Vandrak discloses a relatable gas fired portable heater system (see Figs. 1, 4 and Abstract). Vandrak teaches of disposing a temperature control interface in the form of an adjustment dial (20) for selectively controlling a supply of fuel to a combustion region (region to the left of element (70) with respect to Fig. 2) of the heater system (see at least [0041], [0049]-[0050] and Figs. 1, 2 and 4). Vandrak teaches that such a temperature control interface is advantageous because it provides means for controlling temperature of the heater system (see at least [0041] and Fig. 4). 
	Thus, it would have been obvious to one of ordinary skill in the art before the invention to have modified the system of Shaftner by implementing a temperature control interface into the system for selectively controlling a supply of fuel to the combustion region as taught by Vandrak. Doing so would have provided means for controlling temperature of the system. 
	Furthermore, Shaftner fails to explicitly teach of a first power source electrically coupled with the power supply that electrically couples with a selectively removable rechargeable battery. However, such configuration is known in the art. 
	Peterson discloses a relatable hot air blower system (Fig. 1) that comprises a first power source (“built-in or separate charging device”) (see at least [0006] and [0008]) electrically coupled with a power supply (15) that electrically couples with a selectively removable rechargeable battery (16) (see at least [0008] and Fig. 1). Peterson teaches that such arrangement is advantageous because it enables the system to operate independently without a connection to a fixed power supply (see at least [0003]-[0006], [0008] and Fig. 1).
	Thus, it would have been obvious to one of ordinary skill in the art before the invention to have further modified the system taught by Shaftner by electrically coupling a first power source to the power supply that electrically couples with a selectively removable rechargeable battery based on the teachings of Peterson. Doing so would have enabled the system to operate independently without a connection to a fixed power supply. 
	Furthermore, Shaftner is silent regarding the exact type of electrical power input and accordingly fail to explicitly teach that the second power source comprises an alternating current (AC) electrical power source supplied by a remote source of AC electrical power coupled with the second power source in addition to a rectifier electrically coupled with the second power source for converting AC electrical power to direct current (DC) electrical power. However, such configuration is known in the art. 
	Schroder discloses a relatable heating system (Fig. 8) that may be used for heating or cooling (see Fig. 1 and Abstract). The system comprises a second power source (“power cord and plug 58”) (see [0073] and Figs. 8, 9), that is second to a thermogenerated power source, that comprises an alternating current (AC) electrical power source (AC electric power supplied from “utility grid 174”) supplied by a remote source of AC electrical power (“utility grid 174”) that is coupled with the second power source (see at least [0099] and Figs. 8, 22). Schroder also teaches of a rectifier (175) electrically coupled with the second power source for converting AC electrical power to direct current (DC) electrical power such that the components of the system can be ran with the converted DC electrical power as opposed to AC electrical power (see at least [0099]). 
	Thus, it would have been obvious to one of ordinary skill in the art before the invention to have further modified the system of Shaftner by configuring the existing second power source to comprise an alternating current (AC) electrical power source supplied by a remote source of AC electrical power that is coupled with the second power source as taught by Schroder and to have electrically coupled a rectifier with the second power source for converting AC electrical power to direct current (DC) electrical power as is also taught by Schroder. Doing so would have enabled components of the system to be ran with converted DC electrical power as opposed to AC electrical power. Note that such modification would have necessarily resulted in the invention as claimed. 

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brownell (US 5,427,086) and Hiebert (US 5,865,618) are considered relevant to this application in terms of structure and use. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        3/8/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762